                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,

                   Petitioner,                               8:18CV131

      vs.
                                                              ORDER
SCOTT R. FRAKES, Director, Nebraska
Department of Correctional Services;

                   Respondent.


     IT IS ORDERED that:

     (1) Petitioner’s Motion for Extension of Time to Respond to Respondent’s
Answer (Filing 102) is granted.

     (2)    Petitioner is given until July 26, 2021, to file his responsive brief.

     (3)    Respondent is given until August 5, 2021, to file his reply brief.

     Dated this 25th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
